                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

 IN THE MATTER OF THE SEARCH OF
 THE FOLLOWING LOCATION:
                                                             19-mj-277-01-AJ
                                                       No.
 Buccal (Cheek) Cells From the Person of
 Andrew Soboleski




                        AFFIDAVIT IN SUPPORT OF APPLICATION

       I, Kyle A. Kassa, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I am a 2004 graduate of the Maine Criminal Justice Academy's 7th Basic Law

Enforcement Program and am employed as a Deputy Sheriff with the York County Sheriff's Office

(Maine), and have been since November of 2005. Prior to that I was employed as a Patrolman with

the Buxton Police Department. I am currently a Task Force Officer (TFO) assigned full time to the

Federal Bureau of Investigation's Safe Streets Gang Task Force.

       2.      In the course of my law enforcement training and experience, I have had an

opportunity to search for, seize, and personally observe what I have recognized to be and what was

later confirmed by drug analysis to be schedule drugs, including but not limited to heroin, fentanyl,

methamphetamine, cocaine, marijuana (both dried and growing), crack cocaine, and various

narcotics lawfully available only by prescription. I have conducted or participated in, among other

things, surveillance, undercover transactions, debriefings of informants and confidential sources,

and reviews of taped conversations relating to narcotics trafficking. I have assisted in many other

investigations, both state and federal, to include investigations of crimes of violence. I have drafted




                                                   1
numerous search and arrest warrants and have assisted in the execution of numerous search and

arrest warrants.

       3.      I make this Affidavit in support of an application for a search warrant for the

Person to be Searched described in Paragraph 5. I submit that probable cause exists to believe

that violations of 18 U.S.C. § 1951 (Hobbs Act robbery) and 18 U.S.C. § 924(c) (possession of a

firearm during and in relation to a crime of violence) have been committed and that evidence of

these offenses described in more detail below, is present in the Person to be Searched described

in Attachment A.

       4.      This evidence is seizable pursuant to Federal Rule of Criminal Procedure 41 as

evidence of the commission of the criminal offense. I have personally participated in the

investigation set forth below. I am familiar with the facts and circumstances of the investigation

through my personal participation, from discussions with other agents of FBI and other law

enforcement agencies, and from my review of records and reports relating to the investigation.

Unless otherwise noted, wherever in this affidavit I assert that a statement was made, the

information was provided by another FBI agent, law enforcement officer, or witness with

knowledge of that statement and to whom I or others have spoken or whose reports I have read

and reviewed. Such statements are among many statements made by others and are stated in

substance and in part unless otherwise indicated.

                   PERSON TO BE SEARCHED & ITEMS TO BE SEIZED

       5.      I respectfully submit this Affidavit in support of a search warrant to obtain

samples of buccal cells from inside the mouth of Andrew Soboleski. The purpose of obtaining

the buccal cells is so that deoxyribonucleic acid (DNA) profiles may be compared to DNA

profiles identified on evidence items identified in Paragraph 14 of this affidavit, collected from



                                                 2
the premises of                      in York, Maine on August 3, 2019.

       6.      I have learned from training and experience that obtaining a sample of one’s

buccal cells and testing them is an effective method for determining that person’s DNA profile. I

have obtained DNA test kits, each containing a sponge foam collection device for the purpose of

collecting these samples. The collection device is placed in the subject’s mouth along the

subject’s gum-line, at the fold line of the cheek, and under the tongue. The sample collection

process takes approximately fifteen seconds after rubbing the foam tip on the inside of the cheek.

The collection sample is then pressed on a collection card and sealed in a multi-barrier collection

pouch. The collection process will be carried out by a law enforcement officer, and the process

is sterile and safe for both the donor and the collector.

       7.      After obtaining buccal cells from Andrew Soboleski, I intend to request that the

FBI Crime Lab in Quantico, Virginia perform an analysis to determine if DNA collected from

the premises of                      in York, Maine belongs to Andrew Soboleski.

                              SHOWING OF PROBABLE CAUSE

       8.      I adopt and incorporate my affidavit filed in the United States District Court for the

District of Maine (attached as Exhibit 1) dated October 21, 2019, in the matter of the search of

records related to the T-Mobile cellular telephone number (603) 820-4193 (“Soboleski Phone 1”).

       9.      I adopt and incorporate my affidavit filed in the United States District Court for the

District of Maine (attached as Exhibit 2) dated November 27, 2019, in the matter of the search of

records related to the T-Mobile cellular telephone number (603) 820-5340 (“Soboleski Phone 2”).

       10.     On November 12, 2019, the Federal Bureau of Investigation issued a subpoena to

T-Mobile, the cellular phone carrier for the “Soboleski Phone 2” for subscriber and toll records




                                                   3
between the dates of July 14, 2019 and August 18, 2019. In response to the subpoena, T-Mobile

identified the subscriber name as Andrew Soboleski.

        11.     An analysis of the “Soboleski Phone 2” toll records from the night of August 2,

2019 and the morning of August 3, 2019 indicated that he interacted with telephones known to be

associated with Luis Carpio and Jason Candelario.

        12.     An analysis of the call activity of “Soboleski Phone 2” revealed the following

specific activity:

        a)      Soboleski interacted with Luis Carpio on the night of August 2, 2019 from 8:43

P.M. through 9:12 P.M.

        b)      Soboleski interacted with Jason Candelario on the night of August 2, 2019,

primarily by text messages from 8:52 P.M. through 9:37 P.M.

        c)      On the morning of August 3, 2019, beginning minutes after suspects fled

              Soboleski begins communicating primarily by phone calls to and from Jason

Candelario. The phone exchanges between Soboleski and Candelario occur twelve (12) times

between 12:42 A.M. and 3:12 A.M.

        13.     On November 20, 2019, I interviewed Andrew Soboleski at his residence in

Manchester, New Hampshire.

        14.     In sum and in substance, Soboleski acknowledged being associated with both Luis

Carpio and Jason Candelario. Soboleski denied his involvement in any capacity with a robbery or

shooting in York, Maine on August 3, 2019. Soboleski stated that he had not been to Maine in

years. Soboleski provided me with a cellular phone number ending in 4193 (“Soboleski Phone 1”),

stating that it was his current phone number and had been “forever”. Soboleski denied having any

other phone number associated to him.



                                               4
       15.     On November 22, 2019, I reviewed a report completed by the FBI Laboratory. The

FBI laboratory identified multiple evidence exhibits seized from                     that contained

a DNA profile of a male individual that were suitable for comparison purposes.

       16.     I queried the FBI’s Federal DNA Database Unit (FDDU), to determine if a DNA

profile of Andrew Soboleski existed in the database in order to compare with any profiles

determined to be present on evidence collected from                       I learned that Soboleski’s

DNA profile had not been previously entered into the database.

       17.     On November 27, 2019 I obtained a search warrant in the United States District

Court for the District of Maine for information associated with the T-Mobile account of the

“Soboleski Phone 2” (2:19-mj-341-JHR).

       18.     On December 12, 2019, in response to the executed search warrant, T-Mobile

provided me with historical cell site location details of the “Soboleski Phone 2’. The data revealed

that the “Soboleski Phone 2” phone traveled from Manchester, New Hampshire on August 2, 2019

to the York, Maine area on the morning of August 3, 2019. The “Soboleski Phone 2” was utilizing

a cell phone tower in York, Maine as well as other cell phone towers in the immediate vicinity of

York, Maine during the timeframe of the robbery.



                                              /s/ Kyle Kassa
                                              Kyle Kassa
                                              Task Force Officer, FBI

       Sworn to before me this 27th day of December, 2019.



                                              /s/ Andrea K. Johnstone
                                              Andrea K. Johnstone
                                              United States Magistrate Judge



                                                 5
Case 2:19-mj-00318-JHR *SEALED* Document 1-1 *SEALED*   Filed 10/22/19 Page 1 of 10
                                   PageID #: 2




                                                             EXHIBIT 1
Case 2:19-mj-00318-JHR *SEALED* Document 1-1 *SEALED*   Filed 10/22/19 Page 2 of 10
                                   PageID #: 3
Case 2:19-mj-00318-JHR *SEALED* Document 1-1 *SEALED*   Filed 10/22/19 Page 3 of 10
                                   PageID #: 4
Case 2:19-mj-00318-JHR *SEALED* Document 1-1 *SEALED*   Filed 10/22/19 Page 4 of 10
                                   PageID #: 5
Case 2:19-mj-00318-JHR *SEALED* Document 1-1 *SEALED*   Filed 10/22/19 Page 5 of 10
                                   PageID #: 6
Case 2:19-mj-00318-JHR *SEALED* Document 1-1 *SEALED*   Filed 10/22/19 Page 6 of 10
                                   PageID #: 7
Case 2:19-mj-00318-JHR *SEALED* Document 1-1 *SEALED*   Filed 10/22/19 Page 7 of 10
                                   PageID #: 8
Case 2:19-mj-00318-JHR *SEALED* Document 1-1 *SEALED*   Filed 10/22/19 Page 8 of 10
                                   PageID #: 9
Case 2:19-mj-00318-JHR *SEALED* Document 1-1 *SEALED*   Filed 10/22/19 Page 9 of 10
                                   PageID #: 10
Case 2:19-mj-00318-JHR *SEALED* Document 1-1 *SEALED*   Filed 10/22/19 Page 10 of 10
                                   PageID #: 11
Case 2:19-mj-00341-JHR *SEALED* Document 1-3 *SEALED*   Filed 11/27/19 Page 1 of 8
                                   PageID #: 5




                                                                      Exhibit 2
Case 2:19-mj-00341-JHR *SEALED* Document 1-3 *SEALED*   Filed 11/27/19 Page 2 of 8
                                   PageID #: 6
Case 2:19-mj-00341-JHR *SEALED* Document 1-3 *SEALED*   Filed 11/27/19 Page 3 of 8
                                   PageID #: 7
Case 2:19-mj-00341-JHR *SEALED* Document 1-3 *SEALED*   Filed 11/27/19 Page 4 of 8
                                   PageID #: 8
Case 2:19-mj-00341-JHR *SEALED* Document 1-3 *SEALED*   Filed 11/27/19 Page 5 of 8
                                   PageID #: 9
Case 2:19-mj-00341-JHR *SEALED* Document 1-3 *SEALED*   Filed 11/27/19 Page 6 of 8
                                  PageID #: 10
Case 2:19-mj-00341-JHR *SEALED* Document 1-3 *SEALED*   Filed 11/27/19 Page 7 of 8
                                  PageID #: 11
Case 2:19-mj-00341-JHR *SEALED* Document 1-3 *SEALED*   Filed 11/27/19 Page 8 of 8
                                  PageID #: 12
